Case 5:21-cv-03559 Document 1-1 Filed 05/12/21 Page 1 of 4




                     EXHIBIT A
             Case 5:21-cv-03559 Document 1-1 Filed 05/12/21 Page 2 of 4
                                             STANFORD
                                                 UNIVERSITY




                                                                                                     December 16, 2020

Sent via email to 36sportsstrong@gmail.com

Dear Jennifer, Adam, Kathy, Alex, and Nathalie,

Thank you for your letter, and for your passionate engagement during this extremely difficult
chapter in the history of Stanford Athletics. We deeply appreciate your leadership, resolve, and
solution-oriented approach to the issues, and your dedication to the Stanford student-athlete
experience.

We must start by acknowledging how painful this decision was and continues to be for so many.
There is simply no skirting that fact, and for those who are most directly affected by our program
reductions, there are no words that can take the pain away right now. Time may heal the wounds to
some extent, but never fully.

As painful as the decision was, we made it because, given the realities of the national landscape, it
had become clear that re-scaling the breadth of our Athletics programs was essential to maintaining
the quality of experience we want for our student-athletes in their pursuit of personal growth,
academic achievement, and competitive greatness in their sport. Simply put, we finally reached a
point where attempting to compete against schools with athletics budgets that dwarf ours by tens of
millions of dollars per year, while operating nearly twice as many sports as the national average, in
one of the most expensive areas in the country, was too much to overcome.

Without concentrating our Athletics resources across fewer varsity programs, we would be forced
either to compromise the quality of each of our 36 intercollegiate athletics programs or to reverse
Stanford’s longstanding position that Athletics must be financially supported through its own
revenues and athletics-directed philanthropy, or both. Instead, we are choosing to support 25
programs at a championship level, which we believe creates a realistic path to long-term financial
sustainability for Stanford Athletics.

Some of the many alternatives we considered included launching a historic fundraising effort
(which will still be essential to support the 25-sport model at a championship level), other forms of
incremental revenue generation (which we are continually evaluating and pursuing), staffing and
operating expense reductions (which we have undertaken), scholarship reductions, and various
forms of financial support from the University. All of these options and others – including
discontinuing fewer sports – were given careful consideration.

After extensive analysis and deliberations involving Athletics leaders, senior University leaders,
the entire Board of Trustees, and many other stakeholders and industry experts, we regretfully


                                                Office of the President
               Building 10, Main Quadrangle Stanford, CA 94305-2060       T   (650) 723-2481   F   (650) 725-6847
             Case 5:21-cv-03559 Document 1-1 Filed 05/12/21 Page 3 of 4




determined that without reducing the scope of our varsity sport offerings to this extent, the
alternatives under consideration, in isolation and in combination, were insufficient to adequately
address the financial challenges facing Athletics. In making this decision, we reaffirmed two
important principles. The first is Stanford’s longstanding position that Athletics must be financially
self-supported and cannot divert resources from our core missions of research and teaching. The
second is that we are unwilling to compromise on our unwavering commitment to pursue the
highest level of excellence across every varsity program we offer, as we strive to do with every
academic, research, and co-curricular program we offer at Stanford. As a result, this is the path we
chose.

We have been asked why we would not consider reinstating individual sports if they can raise
funds to support themselves. While it may be possible for some sports to raise enough money to
offset the current expenses of their specific program for a period of time, this is not a viable or
sustainable path because of multiple other factors at play. A decision to reinstate any sports would
need to take into account the same considerations as our decision to discontinue sports, including
gender equity, national participation in each sport at the NCAA Division I level, and others. As
well, history tells us that, whatever current expenses are, significant unforeseen expense increases
are likely to emerge that would need to be dealt with even as we will be engaged in the challenge
of supporting the 25 sports that will continue at the varsity level.

In short, reinstating individual programs, or even small groups of programs, is regretfully not an
option, and we feel obligated to reiterate that this decision is final.

We know that many have been critical that the decision was not made by building consensus across
the many thousands of people impacted by it, nor by soliciting their input en masse. We understand
that concern and wish we could have proceeded in a different way. Although such consultation
would seem appropriate in principle, there is no practical way of executing such a protracted
approach without triggering extreme uncertainty and, likely, animosity that would lead to an
exodus of student-athletes, coaches, and recruits across many sports (not just the eleven), with
lasting, damaging effect. For this reason, and because we were, unfortunately, confident that this
decision was necessary, we proceeded in the way we did, relying on the confidential consultation
of many people who were well-positioned to understand the issues and the implications of the
various options under consideration.

As we concentrate our resources and focus on the 25 varsity sports, we remain steadfastly
committed to broad-based excellence at the highest level of intercollegiate athletics. That includes
training the next great professional athletes and Olympians, inspiring future generations to follow
in their footsteps, fighting for equal footing for female athletes, promoting diversity in athletics,
preparing our student-athletes to change the world once they leave The Farm, and doing everything
we can to ensure we never again need to discontinue a cherished program or to reduce our number
of varsity student-athletes, who are vital contributors to Stanford’s cultural fabric.

In the rapidly evolving and hyper-competitive landscape of intercollegiate athletics, we still have a
huge amount of work to do to achieve financial sustainability in our 25-sport model, and we are




                                                                                                       2
             Case 5:21-cv-03559 Document 1-1 Filed 05/12/21 Page 4 of 4




deeply committed to doing that work over the coming years. We understand you are hurt and
frustrated. However, we hope you will help us begin the healing process and turn our collective
attention to the challenges and opportunities ahead. Along the way, we will greatly value your
guidance, counsel, and engagement in helping ensure the best possible experience at Stanford for
the next generations of student-athletes. Stanford is still the Home of Champions, and, with your
help, we intend to keep it that way.

Sincerely,




Marc Tessier-Lavigne
President




Persis S. Drell
Provost




Bernard Muir
The Jaquish & Kenninger Director of Athletics




                                                                                                    3
